Title: To George Washington from Lafayette, 5 September 1798
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Witmold-Holstein [Germany]September the 5th 1798

I Have Had some time Ago the pleasure to write you a letter the duplicate of which shall Accompany this—The intelligence Has Since Come to Us of your Having Accepted the Command of the Armies—But you will Not be the less pleased to hear of the dispositions to a fair Reconciliation on the part of the French directory which I Hope will be Reciprocated By the American Governement—To what I took the liberty to Say in my last Letter, I must Add that my private informations from Paris Confirm me in the belief there in expressed—I am also Acquainted that Besides the direct Communications, the Batavian directory Have Resolved to propose their Mediation and a Letter to that purpose was to Have been sent to America—Among the Motives I Have to Hope for the Restoration of Harmony Between the two Countries, I was glad to Hear this very day a gentleman Say that the same opinion Had been lately expressed in Hamburgh by Governor Morris—Under those promising Circumstances, I am Happy to find You are more than ever in a Situation to Improve them, and in a way Becoming the Honour and Interest of the United States, to Make up this Unhappy Quarell, the actual termination of which, on proper terms,

altho’ it may Blast the Boasting Hopes of a foreign Governement, Will Leave America increased in Her national Character and political Consequence.
Notwistanding the Intrigues of the British Cabinet, the Courts of Sweden, Danemark, and Berlin persist in their Determination to Keep their Neutrality and to protect the tranquillity of Northern Germany—The Neapolitan Ladies Have More Success at Vienna—The Renewal of an Austrian war, and of Course the down fall of the throne of Naples are probable—Every Account Assures that Bonaparte Has Arrived in Alexandria, and that He Has not Been Interrupted on his Voyage. The interior Situation of France and the Neighbouring Republics is the Same, Nor is there Any Appearance of Alteration in the Civil Measures—Holland, However, is an Exception—The jacobines Had on the 21st January Overset the patriots—these Have Regained ground, and the new Elections Are much Approuved—it is this New Governement whose Interest in the Reconciliation will be Expressed to you—A private Circumstance May lead you to form a judgement on them—When I got out of prison, the then Batavian Governement Had intended to invite me there—this idea Has Been Again taken Up By those who Have lately Come in—Nothing on my part is yet determined altho’ my Being Nearer my family during their Stay of a few months in France Might forward the Business upon which My wife is now Employed—I Have Had the Satisfaction to Hear She Has well Borne the journey—She says Her Accounts on the public treasure shall be settled in a month—the Arrangements Relative to Landed property will Require Some time more—She promises to Me in a fortnight Long letters by a friend—By the last Opportunity, my dear General, I informed You that Mde de Vaublanc and Her daughter married to General Pinkney’s Nephew was to Embark for America and intended to Land in Virginia—They are ladies of Great personal merit—My friend Vaublanc is an Honour to his Country and to Our Cause—He Acted a most Conspicuous part in the legislative Assembly of 92—two days Before the 10th of August he Stood my defender in a most Eloquent Speech—He was almost miraculously Saved to display in the Council of cinq cent the Same Enlightened, Energetic, Upright Character—He is Such a man as does above all please You—Now He is one of the wandering Victims of the 18th fructidor, But is not for ever lost to His Country—Give me leave, My dear General, to Recommend the two Ladies to

Your Benevolent Attentions—The Same Request I take the liberty to present to Mrs Washington and Miss Eleanor—I know the Value they Set by the pleasure and Honour of Your Acquaintance—I am Sure it will prove very Satisfactory to You, and am Happy in the Opportunity to show to them my gratitude and Respect—When you write to Mr Pinkney or in Case you See him will you have the Goodness to Express to that Excellent Man the Sense I Have of the obligations that for Ever Bind me to Him—I Know that You have Been very Kind to Doctor Bollman—Gratitude to the Heroic young Huger may make me Appear partial—But His Noble Character, Independant of personal Concerns, Has made on my Heart an impression which No words Can Express, and to it I know no Adequate price But the Esteem and friendship of General Washington—Georges who writes By another Vessel Requests His Best and most grateful Respects to be presented to You, My Beloved General, and to Mrs Washington—the Ambition of His life shall Ever be to deserve the testimonies of parental Goodness with which You Have penetrated His Heart—He Begs also to Be Respectfully Remembered to Miss Eleanor—my affectionate Compliments wait Upon Her—I Beg leave to offer a filial tribute of Attachement and Respect to Mrs Washington—Georges makes me Happy in the Expressions of Her Kindness to me—We Both pay our Compliments to Mr Custis—Adieu, My dear General, the Adoptive father of the whole family, with Every Sentiment of Affection and Respect I shall to the last Moment of My life be Your filial friend

Lafayette

